Citation Nr: 1337953	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  09-43 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right shoulder.

2.  Entitlement to service connection for osteoarthritis of the back.

3.  Entitlement to service connection for a damaged ligament of the left foot.

4. Entitlement to service connection for restless leg syndrome.

5.  Entitlement to service connection for a disability manifested by night and day sweats.

6.  Entitlement to service connection for a disability manifested by chronic fatigue and pain.

7.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty October 1978 to March 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO.

In the Veteran's VA Form 9, Appeal to the Board of Veterans Appeals, received in November 2008, the Veteran indicated that he wished to testify at a hearing before the Board at the RO.  In December 2012, he withdrew this hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2013).

The Board notes that the appeal initially also included claims of service connection for osteoarthritis of the left knee, left hand and right hand.  Service connection for these claims was subsequently awarded in a rating decision of May 2011.  As such, the claims involving the left knee, left hand, and right hand are no longer in appellate status and will not be addressed in this document.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board has considered documentation included in Virtual VA.

In an October 2013 Brief, the Veteran's representative raised claims of service connection for residuals of a right foot fracture, residuals of a jaw fracture, and gastroesophageal reflux disease.  The representative also raised a claim as to whether a November 1999 rating decision that denied reopening the claim of service connection for right epididymitis should be revised or reversed on the basis of clear and unmistakable error.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matters to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

After carefully considering the record, the Board finds that the appeal must be remanded for further development.  

Initially, in an October 2013 Brief, the Veteran's representative suggested that the conditions for which the Veteran was seeking service connection might be secondary to his service-connected diabetes mellitus.  The Board finds that the Veteran should be notified of what evidence is necessary to substantiate a claim for service connection on a secondary basis.  The Court has indicated that such specific notice is required to comply with the law. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, a Persian Gulf Veteran shall be service-connected for objective indications of a qualifying chronic disability resulting from an illness manifested by one or more presumptive signs or symptoms that began during active military service and cannot be attributed to any known clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf Veteran is a Veteran who had active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

In this case, the Veteran served during the Persian Gulf Era and seeks service connection for conditions that may constitute a chronic disability resulting from an undiagnosed illness.  However, it is unclear whether the Veteran served in the Southwest Asia Theater of operations during active duty.  

The Veteran's DD Form 214 and service treatment records are not indicative of such service.  However, the post-service medical records, including a February 2009 psychiatric report, for example, discussed the Veteran's service in the Southwest Asia Theater of operations and his resultant symptomatology.  There are no personnel records presently associated with the claims file.

On remand, the RO should clarify, with supportive documentation, whether the Veteran in this case qualifies as a Persian Gulf Veteran.

Also, in correspondence received in January 2008, the Veteran identified a number of sources of both private and VA medical care.  While nearly all of these records were properly obtained by the RO, the Board cannot point to records from Genteva Health Services.  These records should be requested prior to appellate adjudication.

38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Finally, the Board finds that medical opinions are needed to adjudicate the claims on appeal.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4) (2013). 

The Board finds that an opinion should be rendered on whether the Veteran's current symptomatolgy, which includes fatigue and joint pain, are part of an overarching medically unexplained chronic multisymptom illness.  If not, the examiner should opine on whether they are otherwise related to service.    
In this regard, the Board notes that in-service Reports of Medical History from September 1984, May 1989, September 1989, July 1990, and July 1991 documented a history of arthritis, rheumatism, bursitis and painful joints.  

Additionally, with regard to the back, a November 1978 service treatment record documented low back pain of two weeks duration.  With regard to the left foot, a December 1978 service treatment record documented that the Veteran had pain in the feet, and a May 1991 record documented a foot fracture.  The handwriting is difficult to discern as to whether the right or left foot was involved, but the record suggests it was the left as a strength test revealed favoring on the right. 

A VA joints examination was afforded in March 2011, but the examiner only offered an opinion as to the right shoulder and back disorders.  The examiner offered a negative nexus opinion for both, but did not address the complaints documented in the Reports of Medical History, as mentioned.  Medical opinions, taking into account the full service treatment records, should be obtained for each claim on appeal.

Additionally, a medical opinion on the issue of secondary service connection should be obtained for each of the claims, given the Veteran's representative's contentions that the conditions may be related to the service-connected diabetes mellitus.

A decision with respect to the claims remanded herein may affect the Veteran's claim for a TDIU rating.  Therefore, the claims are closely related.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

As the claims should be considered together, it follows that any Board action on the TDIU claim, at this juncture, would be premature.  Such action is deferred pending further action as to the other matters on appeal.  

Accordingly, the appeal is REMANDED to the RO for the following action:

1.  The RO should undertake to send VCAA notice under 38 U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b) for secondary service connection claims on appeal to the Veteran.

The notice should include an explanation as to what information or evidence is needed to substantiate a secondary service connection claim.  

2.  The RO should take appropriate action to ascertain for the record whether the Veteran in this case qualifies as a Persian Gulf Veteran (i.e. whether the Veteran served in the Southwest Asia Theater of operations during active duty).  

All supportive documentation, to include personnel records, should be associated with the claims file.

3.  The RO also should take all indicated action to contact the Veteran and request that he provide any needed authorization to allow the RO to obtain treatment records from Genteva Health Services.

Thereafter, the RO should attempt to obtain those records.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

4.  The RO should have the Veteran scheduled for a VA examination(s) to determine the nature and likely etiology of the claimed osteoarthritis of the right shoulder, osteoarthritis of the back, damaged ligament of the left foot, restless leg syndrome, a disability manifested by night and day sweats, and, a disability manifested by chronic fatigue and pain.

The examiner is to be provided access to the claims folder and Virtual VA in connection with the evaluation.  Any indicated studies deemed necessary by the examiner should be accomplished.    

(A.)  If, and only if, it is determined that the Veteran in this case qualifies as a Persian Gulf Veteran, the examiner should determine whether it is at least as likely as not that his current disability manifested by chronic fatigue, pain, and joint problems is due to an undiagnosed illness or medically unexplained chronic multisystem illness, or whether it is more likely than not that the symptoms are due to a known diagnosable disease entity.  

(B.)  If the Veteran does not qualify as a Persian Gulf Veteran, or if there are known clinical diagnoses, the VA examiner should expressly identify each underlying diagnosis.  In such a case, the VA examiner should opine on whether it is at least as likely as not (50 percent probability or greater) that any currently demonstrated disability is due to an event or incident of his period of active service.  In so doing, the examiner should address the symptomatology documented in the service treatment records, included those identified hereinabove.  

The VA examiner should then opine as to whether it is at least as likely as not that any currently demonstrated disability was caused or aggravated (permanently made worse) by the Veteran's service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, consistent with 38 C.F.R. § 3.310 (as revised effective in October 2006). 

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

A complete rationale for all conclusions expressed should be set forth in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, he or she should explain why this is the case.

5.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  After the requested examination has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



